Table of Contents UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2017 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-26841 1-800-FLOWERS.COM, Inc. (Exact name of registrant as specified in its charter) ​DELAWARE 11-3117311 (State ofincorporation) (I.R.S. EmployerIdentification No.) One Old Country Road, Carle Place, New York 11514 (516) 237-6000 (Address of principal executive offices)(Zip code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and "everging growth company" in Rule 12b-2 of the Exchange Act. ☐Large accelerated filer ☑Accelerated filer ☐Non-accelerated filer(Do not check if a smaller reporting company) ☐Smaller reporting company ☐ Emerging growthcompany If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☑ The number of shares outstanding of each of the Registrant’s classes of common stock as of May 4, 2017: Class A common stock:35,352,095 Class B common stock: 29,983,004 TABLE OF CONTENTS Page Part I. Financial Information Item 1. Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets – April 2, 2017 (Unaudited) and July 3, 2016 1 Condensed Consolidated Statements of Income (Unaudited) –Three and NineMonths Ended April 2, 2017 and March27, 2016 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) –Three and NineMonths Ended April 2, 2017 and March27, 2016 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – NineMonths Ended April 2, 2017 and March 27, 2016 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I. – FINANCIAL INFORMATION ITEM 1. – CONSOLIDATED FINANCIAL STATEMENTS 1-800-FLOWERS.COM, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) April 2, 2017 July 3, 2016 (unaudited) Assets Current assets: Cash and cash equivalents $ 56,765 $ 27,826 Trade receivables, net 21,549 19,123 Inventories 63,713 103,328 Prepaid and other 17,388 16,382 Assets held for sale 91,822 - Total current assets 251,237 166,659 Property, plant and equipment, net 154,668 171,362 Goodwill 62,767 77,667 Other intangibles, net 61,441 79,000 Other assets 9,685 8,253 Total assets $ 539,798 $ 502,941 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 19,457 $ 35,201 Accrued expenses 87,921 66,066 Current maturities of long-term debt 6,469 19,594 Liabilities held for sale 4,428 - Total current liabilities 118,275 120,861 Long-term debt 103,300 94,396 Deferred tax liabilities 33,628 35,517 Other liabilities 9,225 9,581 Total liabilities 264,428 260,355 Total stockholders' equity 275,370 242,586 Total liabilities and stockholders' equity $ 539,798 $ 502,941 See accompanying Notes to Condensed Consolidated Financial Statements. 1 Table of Contents 1-800-FLOWERS.COM, Inc. and Subsidiaries Condensed Consolidated Statements of Income (in thousands, except for per share data) (unaudited) Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 Net revenues $ 233,715 $ 234,207 $ 954,097 $ 938,629 Cost of revenues 140,134 137,486 532,135 521,816 Gross profit 93,581 96,721 421,962 416,813 Operating expenses: Marketing and sales 70,158 71,502 245,112 243,567 Technology and development 10,254 9,903 29,591 29,059 General and administrative 20,962 21,006 64,446 61,032 Depreciation and amortization 8,492 7,546 25,656 24,279 Total operating expenses 109,866 109,957 364,805 357,937 Operating income (loss) (16,285 ) (13,236 ) 57,157 58,876 Interest expense, net 1,191 1,239 4,796 5,292 Other (income) expense, net (421 ) 145 (570 ) (15,151 ) Income (loss) before income taxes (17,055 ) (14,620 ) 52,931 68,735 Income tax expense (benefit) (5,925 ) (5,494 ) 16,903 21,813 Net income (loss) (11,130 ) (9,126 ) 36,028 46,922 Less: Net loss attributable to noncontrolling interest - - - (1,007 ) Net income (loss) attributable to 1-800-FLOWERS.COM, Inc. $ (11,130 ) $ (9,126 ) $ 36,028 $ 47,929 Basic net income (loss) per common share attributable to 1-800-FLOWERS.COM, Inc. $ (0.17 ) $ (0.14 ) $ 0.55 $ 0.74 Diluted net income (loss) per common share attributable to 1-800-FLOWERS.COM, Inc. $ (0.17 ) $ (0.14 ) $ 0.53 $ 0.71 Weighted average shares used in the calculation of net income (loss) per common share: Basic 65,199 64,687 65,169 64,724 Diluted 65,199 64,687 67,747 67,053 See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents 1-800-FLOWERS.COM,Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (in thousands) (unaudited) Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 Net income (loss) $ (11,130 ) $ (9,126 ) $ 36,028 $ 46,922 Other comprehensive income/(loss) (currency translation) (100 ) (6 ) (19 ) 231 Comprehensive income (loss) (11,230 ) (9,132 ) 36,009 47,153 Less: Net loss attributable to noncontrolling interest - - - (1,007 ) Other comprehensive income (loss) (currency translation) attributable to noncontrolling interest - - - 87 Comprehensive net loss attributable to noncontrolling interest - - - (920 ) Comprehensive income (loss) attributable to 1-800-FLOWERS.COM, Inc. $ (11,230 ) $ (9,132 ) $ 36,009 $ 48,073 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents 1-800-FLOWERS.COM, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine months ended April 2, 2017 March 27, 2016 Operating activities: Net income $ 36,028 $ 46,922 Reconciliation of net income to net cash provided by operating activities, net of acquisitions: Depreciation and amortization 25,656 24,279 Amortization of deferred financing costs 1,285 1,209 Deferred income taxes (1,889 ) (1,793 ) Foreign equity method investment impairment - 1,728 Loss on sale/impairment of iFlorist - 2,121 Bad debt expense 935 973 Stock-based compensation 4,784 4,831 Other non-cash items (227 ) 299 Changes in operating items: Trade receivables (13,595 ) (15,090 ) Insurance receivable - 3,053 Inventories 892 (2,488 ) Prepaid and other (2,030 ) 156 Accounts payable and accrued expenses 9,670 10,453 Other assets (34 ) (47 ) Other liabilities (267 ) 412 Net cash provided by operating activities 61,208 77,018 Investing activities: Capital expenditures, net of non-cash expenditures (18,753 ) (20,022 ) Net cash used in investing activities (18,753 ) (20,022 ) Financing activities: Acquisition of treasury stock (8,277 ) (12,958 ) Proceeds from exercise of employee stock options 268 700 Proceeds from bank borrowings 181,000 178,000 Repayment of notes payable and bank borrowings (185,000 ) (188,980 ) Debt issuance costs (1,507 ) - Other - (2 ) Net cash used in financing activities (13,516 ) (23,240 ) Net change in cash and cash equivalents 28,939 33,756 Cash and cash equivalents: Beginning of period 27,826 27,940 End of period $ 56,765 $ 61,696 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents 1-800-FLOWERS.COM,Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared by 1-800-FLOWERS.COM, Inc. and subsidiaries (the “Company”) in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. They do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended April 2, 2017 are not necessarily indicative of the results that may be expected for the fiscal year ending July 2, 2017. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended July 3, 2016. The Company’s quarterly results may experience seasonal fluctuations. Due to the seasonal nature of the Company’s business, and its continued expansion into non-floral products, the Thanksgiving through Christmas holiday season, which falls within the Company’s second fiscal quarter, is expected to generate nearly 50% of the Company’s annual revenues, and all of its earnings. Additionally, due to the number of major floral gifting occasions, including Mother's Day, Valentine’s Day and Administrative Professionals Week, revenues also rise during the Company’s fiscal third and fourth quarters in comparison to its fiscal first quarter. In fiscal 2016, the Easter Holiday was on March 27th, and as a result, all revenue and EBITDA associated with this holiday was within the Company’s fiscal third quarter. In fiscal 2017, Easter falls on April 16th, which will result in the shift ofassociatedrevenue and EBITDA from the Company’s third quarter to its fourth quarter. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers.” This amended guidance will enhance the comparability of revenue recognition practices and will be applied to all contracts with customers. Expanded disclosures related to the nature, amount, timing, and uncertainty of revenue that is recognized are requirements under the amended guidance. This guidance will be effective for the Company’s fiscal year ending June 30, 2019 and may be applied retrospectively. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In April 2015, the FASB issued ASU No. 2015-03, “Simplifying the Presentation of Debt Issuance Costs,” which amends ASC 835-30, “Interest – Imputation of Interest.” In order to simplify the presentation of debt issuance costs, ASU No. 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the debt liability, and not recorded as a separate asset. The Company adopted this standard effective July 4, 2016 and applied it retrospectively to all periods presented. The impact of the adoption of the new guidance was to reclassify $3.6 million of deferred financing costs previously included within “Other Assets” to “Long-term debt” in the consolidated balance sheets as of July 3, 2016. In July 2015, the FASB issued ASU No. 2015-11, “Inventory (Topic 330).” The pronouncement was issued to simplify the measurement of inventory and changes the measurement from lower of cost or market to lower of cost and net realizable value. ASU 2015-11 is effective for the Company’s fiscal year ending July 1, 2018. The adoption of ASU 2015-11 is not expected to have a significant impact on the Company’s consolidated financial position or results of operations. In January 2016, the FASB issued ASU No. 2016-01, "Financial Instruments – Overall: Recognition and Measurement of Financial Assets and Financial Liabilities." The pronouncement requires equity investments (except those accounted for under the equity method of accounting, or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income, requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes, requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset, and eliminates the requirement for public business entities to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. These changes become effective for the Company's fiscal year ending June 30, 2019. The adoption is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, “Leases (Topic 842).” Under this guidance, an entity is required to recognize right-of-use assets and lease liabilities on its balance sheet and disclose key information about leasing arrangements. This guidance offers specific accounting guidance for a lessee, a lessor and sale and leaseback transactions. Lessees and lessors are required to disclose qualitative and quantitative information about leasing arrangements to enable a user of the financial statements to assess the amount, timing and uncertainty of cash flows arising from leases. This guidance is effective for the Company’s fiscal year ending June 28, 2020. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In March 2016, the FASB issued ASU No. 2016-09, “Improvements to Employee Share-Based Payment Accounting.” ASU No. 2016-09 affects all entities that issue share-based payment awards to their employees. ASU No. 2016-09 simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. The Company has elected to early adopt the amendments in ASU 2016-09, beginning in the second quarter of fiscal year 2017. As a result, stock-based compensation excess tax benefits are reflected in the Consolidated Statements of Income as a component of the provision for income taxes, whereas they were previously recognized in equity. This change resulted in the recognition of excess tax benefits against income tax expenses, rather than additional paid-in capital, of $0.1 million and $0.9millionfor the three and nine months ended April 2, 2017. There wasnoimpact on earnings per share sinceapproximately 700,000 tax benefit shares for thenine months ended April 2, 2017, previously associated with the APIC pool calculation, are no longer considered in the diluted share computation. Additionally, our Consolidated Statements of Cash Flows now present excess tax benefits as an operating activity. This change has been applied prospectively in accordance with the ASU and prior periods have not been adjusted. Further, the Company has elected to account for forfeitures as they occur, rather than estimate expected forfeitures. The cumulative effect of this change, which was recorded as compensation expensein fiscal 2017, was not material to the financial statements. In addition, this ASU allows entities to withhold an amount up to an employees’ maximum individual statutory tax rate in the relevant jurisdiction, up from the minimum statutory requirement, without resulting in liability classification of the award. We adopted this change on a modified retrospective basis, with no impact to our consolidated financial statements. Finally, this ASU clarified that the cash paid by an employer when directly withholding shares for tax withholding purposes should be classified as a financing activity. This change does not have an impact on the Company’s consolidated financials as it conforms with its current practice. 5 Table of Contents In June 2016, the FASB issued ASU No. 2016-13, “Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.” ASU 2016-13 introduces a new forward-looking “expected loss” approach, to estimate credit losses on most financial assets and certain other instruments, including trade receivables. The estimate of expected credit losses will require entities to incorporate considerations of historical information, current information and reasonable and supportable forecasts. This ASU also expands the disclosure requirements to enable users of financial statements to understand the entity’s assumptions, models and methods for estimating expected credit losses. ASU 2016-13 is effective for the Company’s fiscal year ending July 4, 2021, and the guidance is to be applied using the modified-retrospective approach. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In January 2017, the FASB issued ASU No. 2017-01, "Business Combinations (Topic 805): Clarifying the Definition of a Business (ASU 2017-01)," which revises the definition of a business and provides new guidance in evaluating when a set of transferred assets and activities is a business. ASU 2017-01 is effective for the Company's fiscal year ending June 30, 2019,with early adoption permitted, and should be appliedprospectively,We do not expect the standard to have a material impact on our consolidated financial statements. In January 2017, the FASB issued ASU No. 2017-04, "Intangibles - Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment (ASU 2017-04)," which eliminates step two from the goodwill impairment test. Under ASU 2017-04, an entity should recognize an impairment charge for the amount by which the carrying amount of a reporting unit exceeds its fair value up to the amount of goodwill allocated to that reporting unit. This guidance is effective for the Company’s fiscal year ending July 4, 2021, with early adoption permitted,and should be applied prospectively.We do not expect the standard to have a material impact on our consolidated financial statements. Reclassifications Certain balances in the prior fiscal years have been reclassified to conform to the presentation in the current fiscal year. See “Recent Accounting Pronouncements” above regarding the impact of our adoption of ASU No. 2015-03 and ASU No. 2015-17. Note 2 – Net IncomePer Common Share The following table sets forth the computation of basic and diluted net income per common share: Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 (in thousands, except per share data,unaudited) Numerator: Net income (loss) $ (11,130 ) $ (9,126 ) $ 36,028 $ 46,922 Less: Net loss attributable to noncontrolling interest - - (1,007 ) Income attributable to 1-800-FLOWERS.COM, Inc. $ (11,130 ) $ (9,126 ) $ 36,028 $ 47,929 Denominator: Weighted average shares outstanding 65,199 64,687 65,169 64,724 Effect of dilutive securities: Employee stock options (1) - - 1,511 1,428 Employee restricted stock awards - - 1,067 901 - - 2,578 2,329 Adjusted weighted-average shares and assumed conversions 65,199 64,687 67,747 67,053 Net income per common share attributable to 1-800-FLOWERS.COM, Inc. Basic $ (0.17 ) $ (0.14 ) $ 0.55 $ 0.74 Diluted $ (0.17 ) $ (0.14 ) $ 0.53 $ 0.71 Note (1): The effect of options to purchase 0.0 and0.1 million shares for the three and nine months ended April 2, 2017 and 0.1 million shares for both the three and nine months ended March 27, 2016, respectively, were excluded from the calculation ofnet income per share on a diluted basis as their effect is anti-dilutive. Note (2):As a result of the net loss from continuing operations attributable to 1-800-FLOWERS.COM, Inc. for the three months ended April 2, 2017 and March 27, 2016, there is no dilutive impact to the net loss per share calculation for the respective periods. 6 Table of Contents Note 3 – Stock-Based Compensation The Company has a Long Term Incentive and Share Award Plan, which is more fully described in Note 12 and Note 13to the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended July 3, 2016, that provides for the grant to eligible employees, consultants and directors of stock options, restricted shares, and other stock-based awards. The amounts of stock-based compensation expense recognized in the periods presented are as follows: Three Months Ended Nine Months Ended April 2,2017 March 27,2016 April 2,2017 March 27,2016 (in thousands, unaudited) Stock options $ 110 $ 112 $ 337 $ 314 Restricted stock 1,176 1,538 4,447 4,517 Total 1,286 1,650 4,784 4,831 Deferred income tax benefit 387 491 1,528 1,533 Stock-based compensation expense, net $ 899 $ 1,159 $ 3,256 $ 3,298 Stock-based compensation is recorded within the following line items of operating expenses: Three Months Ended Nine Months Ended April 2,2017 March 27,2016 April 2,2017 March 27,2016 (in thousands,unaudited) Marketing and sales $ 342 $ 586 $ 1,384 $ 1,781 Technology and development 71 91 267 411 General and administrative 873 973 3,133 2,639 Total $ 1,286 $ 1,650 $ 4,784 $ 4,831 The following table summarizes stock option activity during thenine months ended April 2, 2017 (unaudited): Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (000s) Outstanding at July 3, 2016 2,182,234 $ 2.49 Granted - $ - Exercised (51,500 ) $ 5.20 Forfeited - $ - Outstanding at April 2, 2017 2,130,734 $ 2.43 $ 16,566 Options vested or expected to vest at April 2, 2017 2,130,734 $ 2.43 $ 16,566 Exercisable at April 2, 2017 1,471,734 $ 2.37 $ 11,530 As of April 2, 2017, the total future compensation cost related to non-vested options, not yet recognized in the statement of income, was $1.0 million and the weighted average period over which these awards are expected to be recognized was 2.2years. The Company grants shares of Common Stock to its employees that are subject to restrictions on transfer and risk of forfeiture until fulfillment of applicable service and performance conditions and, in certain cases, holding periods (Restricted Stock). The following table summarizes the activity of non-vested restricted stock awards during thenine months ended April 2, 2017 (unaudited): Shares Weighted Average Grant Date Fair Value Non-vested at July 3, 2016 2,017,069 $ 6.78 Granted 814,406 $ 9.88 Vested (885,502 ) $ 6.83 Forfeited (473,494 ) $ 9.77 Non-vested at April 2, 2017 1,472,479 $ 7.50 The fair value of non-vested shares is determined based on the closing stock price on the grant date. As of April 2, 2017, there was $6.9million of total unrecognized compensation cost related to non-vested restricted stock-based compensation to be recognized over the weighted-average remaining period of 2.2 years. 7 Table of Contents Note 4 - Dispositions Pending disposition of Fannie May On March 15, 2017, the Companyand Ferrero International S.A., a Luxembourg corporation (“Ferrero”), entered into a Stock Purchase Agreement (the “Purchase Agreement”) pursuant to which Ferrero will purchase from the Company all of the outstanding equity of Fannie May Confections Brands, Inc., including its subsidiaries, Fannie May Confections, Inc. and Harry London Candies, Inc. (“Fannie May”) (the “Acquisition”). The aggregate consideration payable to the Company in exchange for all of the outstanding equity of Fannie May is $115.0 million in cash (subject to adjustment for seasonal working capital).The Purchase Agreement contains customary representations, warranties and covenants by the Company and Ferrero. The closing of the Acquisition is expected tobe onMay 30, 2017 and is subject to customary closing conditions, including applicable regulatory approvals, covenants to enter into a transition services agreement whereby the Company will provide certain post-closing services to Ferrero and Fannie May related to the business of Fannie May and a commercial agreement with respect to the distribution of certain Ferrero and Fannie May products. The Company determined that the Fannie May business (disposal group) met the held for sale criteria, as prescribed by FASB ASC 360-10-45-9, but did not meet the criteriato qualify as a discontinued operation.Further, perASC 360-10-35-43, a disposal groupclassified as held for sale is initially measured at the lower of its carrying amount or fair value less cost to sell. The Company compared Fannie May'scarrying amountto its fair value less estimated costs to sell, and determined thatthe disposal group should be measured at its carrying amountas of April 2, 2017. The assets and liabilities of Fannie May are presented as "Assets held for sale" and "Liabilities held for sale"in the Company's condensed consolidated balance sheets as of April 2, 2017.The following table presents the aggregate carrying amounts of the major classes of assets and liabilities related to the Fannie May business to be disposed of as of April 2,2017: Fannie May - Held for sale assets and liabilities (in thousands, unaudited) Assets: Trade receivables, net 9,325 Inventories 38,724 Prepaid and other 1,024 Property, plant and equipment, net 11,087 Goodwill (Note 1) 14,900 Other intangibles, net 16,572 Other assets 190 Total assets held for sale $ 91,822 Liabilities: Accounts payable $ 1,387 Accrued expenses 1,264 Other liabilities 1,777 Total liabilities held for sale $ 4,428 Note (1) - Per FASB ASC 350-20-40, when a portion of reporting unit that constitutes a business is to be disposed of, goodwill associated with that business shall be included in the carrying amount of the business in determining the gain or loss on disposal. The amount of goodwill to be included in that carrying amount shall be based on the relative fair values of the business to be disposed of and the portion of the reporting unit that will be retained. Fannie May represents a business as defined by FASB and is included in the Company's Gourmet Food & Gift Baskets reporting unit. As a result, we allocated goodwill of $14.9 million to the Fannie May business based on the relative fair value of Fannie May to the remainingGourmet Food & Gift Baskets reporting unit. The Company estimated the fair value of theGourmet Food & Gift Baskets reporting unit in a manner consistent with its significant accounting policy for goodwill, described in Item 15, Note 1 of the Company’s annual report on Form 10-K for the fiscal year ended July 3, 2016. Disposition of Colonial Gifts Limited ("iFlorist") During the quarter ended September 27, 2015, the Company’s management committed to a plan to sell its iFlorist business in order to focus its internal resources and capital on integrating and achieving synergy savings with respect to its acquisition of Harry & David, which was completed on September 30, 2014. As a result, the Company determined that the iFlorist business (disposal group) met the held for sale criteria, as prescribed by FASB ASC 360-10-45-9, as of September 27, 2015. As such, the Company compared iFlorist’s carrying amount ($3.4 million) to its fair value less cost to sell ($1.5 million), and recorded an impairment charge of $1.9 million during the period ended September 27, 2015. The Company recorded this impairment charge within “Other (income) expense, net” in the condensed consolidated statements of operations. During October 2015, the Company completed the sale of substantially all of the assets of iFlorist to Euroflorist AB (“Euroflorist”), a pan-European floral and gifting company headquartered in Malmo, Sweden. As consideration for the assets sold, the Company received an investment in Euroflorist with a fair value on the date of sale of approximately $1.5 million. (The Company will account for this investment using the cost method as it does not possess the ability to exercise significant influence over Euroflorist.) Upon completion of the sale of iFlorist during the quarter ended December 27, 2015, the Company recorded an additional loss on sale of $0.2 million. 8 Table of Contents Note 5 – Inventory The Company’s inventory, stated at cost, which is not in excess of market, includes purchased and manufactured finished goods for sale, packaging supplies, crops, raw material ingredients for manufactured products and associated manufacturing labor and is classified as follows: April 2, 2017 July 3, 2016 (in thousands) Finished goods $ 30,602 $ 44,264 Work-in-process 26,800 24,573 Raw materials 6,311 34,491 Total inventory $ 63,713 $ 103,328 Inventories to be disposed of as a result of the Fannie Maydisposition were included in "Assets held for sale" on the condensed consolidated balance sheet as of April 2, 2017, and accordingly, are not included in this table (see Note 4). Note 6 – Goodwill and Intangible Assets The following table presents goodwill by segment and the related change in the net carrying amount: 1-800-Flowers.com Consumer Floral BloomNet Wire Service Gourmet Food & Gift Baskets (1) Total (in thousands) Balance atJuly 3, 2016 $ 17,441 $ - $ 60,226 $ 77,667 Goodwill reclassified to assets held for sale (see Note 4) - - 14,900 14,900 Balance at April 2, 2017 $ 17,441 $ - $ 45,326 $ 62,767 (1) The total carrying amount of goodwill for all periods in the table above is reflected net of $71.1 million of accumulated impairment charges, which were recorded in the Gourmet Food & Gift Baskets segment during fiscal 2009. The Company’s other intangible assets consist of the following: April 2, 2017 July 3, 2016 Amortization Period Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net (in years) (in thousands) Intangible assets with determinable lives Investment in licenses 14 - 16 $ 7,420 $ 5,911 $ 1,509 $ 7,420 $ 5,832 $ 1,588 Customer lists 3 - 10 12,184 7,920 4,264 21,144 15,960 5,184 Other 5 - 14 2,946 2,017 929 3,665 2,698 967 Total intangible assets with determinable lives 22,550 15,848 6,702 32,229 24,490 7,739 Trademarks with indefinite lives 54,739 - 54,739 71,261 - 71,261 Total identifiable intangible assets $ 77,289 $ 15,848 $ 61,441 $ 103,490 $ 24,490 $ 79,000 Trademarks and customer lists to be disposed of as a result of the Fannie Maydisposition were included in "Assets held for sale" on the condensed consolidated balance sheet as of April 2, 2017, and accordingly, are not included in this table (see Note 4). Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset or asset group may not be recoverable. Future estimated amortization expense is as follows: remainder of fiscal 2017 - $0.4million, fiscal 2018 - $1.3 million, fiscal 2019 - $0.7 million, fiscal 2020 - $0.6 million, fiscal 2021 - $0.6million and thereafter - $3.1million. 9 Table of Contents Note 7 – Investments The Company has certain investments in non-marketable equity instruments of private companies. The Company accounts for these investments using the equity method if they provide the Company the ability to exercise significant influence, but not control, over the investee. Significant influence is generally deemed to exist if the Company has an ownership interest in the voting stock of the investee between 20% and 50%, although other factors, such as representation on the investee’s Board of Directors, are considered in determining whether the equity method is appropriate. The Company records equity method investments initially at cost, and adjusts the carrying amount to reflect the Company’s share of the earnings or losses of the investee. The Company’s equity method investmentiscomprised of a 29.0% interest in Flores Online, a Sao Paulo,Brazil based internet floral and gift retailer, that the Company made on May 31, 2012. The book value of this investment was $1.1 million as of April 2, 2017 and July 3, 2016, and is included in the “Other assets” line item within the Company’s consolidated balance sheets. The Company’s equity in the net loss of Flores Online for the three and nine months ended April 2, 2017and March 27, 2016was less than $0.1 million. During the quarter ended September 27, 2015, the Company determined that the fair value of its investment in Flores Online ($1.2 million) was below its carrying value ($2.9 million) and that this decline was other-than-temporary. As a result, the Company recorded an impairment charge of $1.7 million, which is included within the “Other (income) expense, net” line items in the Company’s consolidated statements of operations for the nine-months ended March 27, 2016. Investments in non-marketable equity instruments of private companies, where the Company does not possess the ability to exercise significant influence, are accounted for under the cost method. Cost method investments are originally recorded at cost, and are included within the “Other assets” line item within the Company’s consolidated balance sheets. The aggregate carrying amount of the Company’s cost method investments was $1.7 million (including a $1.5 million investment in Euroflorist – see Note 4) as of April 2, 2017and July 3, 2016. The Company also holds certain trading securities associated with its Non-Qualified Deferred Compensation Plan (“NQDC Plan”). These investments are measured using quoted market prices at the reporting date and are included within the “Other assets” line item in the condensed consolidated balance sheets (see Note 10). Each reporting period, the Company uses available qualitative and quantitative information to evaluate its investments for impairment. When a decline in fair value, if any, is determined to be other-than-temporary, an impairment charge is recorded in the consolidated statement of operations. Note 8 –Debt The Company’s current and long-term debt consists of the following: April 2, 2017 July 3, 2016 (in thousands) Revolver (1) $ - $ - Term Loan (1) 113,563 117,563 Deferred financing costs (3,794 ) (3,573 ) Total debt 109,769 113,990 Less: current debt 6,469 19,594 Long-term debt $ 103,300 $ 94,396 (1)On December 23, 2016, the Companyentered into an Amended and Restated Credit Agreement (the “2016 Amended Credit Agreement”)with JPMorgan Chase Bank as administrative agent, and a group of lenders.The 2016 Amended Credit Agreement amendedand restatedthe Company’s credit agreementdated as of September 30, 2014(the “2014 Agreement”)to, among other things, extend the maturity date of the $115.0 million outstanding term loan ("Term Loan") and the revolving credit facility (the "Revolver")by approximately two years to December 23, 2021.The Term Loan is payable in 19quarterly installments of principal and interest beginning on April 2, 2017, with escalating principal payments, at the rate of 5% in year one, 7.5% in year two, 10% in year three, 12.5% in year four, and 15%in year five, with the remaining balance of $61.8million due upon maturity. The Revolver, in the aggregate amount of $200 million,subject to seasonal reduction to an aggregate amount of $100 million for the period from January 1 through August 1, may be used for working capital and general corporate purposes, subject to certain restrictions. For each borrowing under the 2016 Amended Credit Agreement, the Company may elect that such borrowing bear interest at an annual rate equal to either (1) a base rate plus an applicable margin varying from0.75% to 1.5%, based on the Company’s consolidated leverage ratio, where the base rate is the highest of (a) the prime rate, (b)the highest of thefederal funds rate and the overnight bank funding rate as published by the New York Fed,plus 0.5% and (c) an adjustedLIBO rate,plus 1% or (2)an adjustedLIBO rateplus an applicable margin varying from 1.75% to 2.5%,based on the Company’s consolidated leverage ratio.The 2016 Amended Credit Agreement requires that while any borrowings are outstanding the Company comply with certain financial covenants and affirmative covenants as well as certain negative covenants, that subject to certain exceptions, limit the Company's ability to, among other things, incur additional indebtedness, make certain investmentsand make certain restricted payments.The Company was in compliance with these covenants as of April 2, 2017.The 2016 Amended Credit Agreement is secured by substantially all of the assets of the Company and the Subsidiary Guarantors. Future principal payments under the term loan are as follows: $1.5million – remainder of fiscal 2017, $7.2million – fiscal 2018, $10.1million – fiscal 2019, $12.9million – fiscal 2020, $15.8 million - fiscal 2021, and $66.1 million thereafter. 10 Table of Contents Note 9 - Property, Plant and Equipment The Company’s property, plant and equipment consists of the following: April 2, 2017 July 3, 2016 (in thousands) Land $ 30,789 $ 30,789 Orchards in production and land improvements 9,564 9,483 Building and building improvements 56,407 54,950 Leasehold improvements 11,378 21,584 Production equipment and furniture and fixtures 44,887 72,912 Computer and telecommunication equipment 53,609 52,737 Software 123,800 136,333 Capital projects in progress - orchards 8,615 8,513 Property, plant and equipment, gross 339,049 387,301 Accumulated depreciation and amortization (184,381 ) (215,939 ) Property, plant and equipment, net $ 154,668 $ 171,362 Property, plant and equipment to be disposed of as a result of the Fannie Maydisposition were included in "Assets held for sale" on the condensed consolidated balance sheet as of April 2, 2017, and accordingly, are not included in this table (see Note 4). Note 10 - Fair Value Measurements Cash and cash equivalents, trade and other receivables, accounts payable and accrued expenses are reflected in the consolidated balance sheets at carrying value, which approximates fair value due to the short-term nature of these instruments. Although no trading market exists, the Company believes that the carrying amount of its debt approximates fair value due to its variable nature. The Company’s investments in non-marketable equity instruments of private companies are carried at cost and are periodically assessed for other-than-temporary impairment, when an event or circumstances indicate that an other-than-temporary decline in value may have occurred. The Company’s remaining financial assets and liabilities are measured and recorded at fair value (see table below). The Company’s non-financial assets, such as definite lived intangible assets and property, plant and equipment, are recorded at cost and are assessed for impairment when an event or circumstance indicates that an other-than-temporary decline in value may have occurred. Goodwill and indefinite lived intangibles are tested for impairment annually, or more frequently if events occur or circumstances change such that it is more likely than not that an impairment may exist, as required under the accounting standards. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability, in the principal or most advantageous market for the asset or liability, in an orderly transaction between market participants at the measurement date. The authoritative guidance for fair value measurements establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under the guidance are described below: Level1 Valuations based on quoted prices in active markets for identical assets or liabilities that the entity has the ability to access. Level 2 Valuations based on quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. Level 3 Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following table presents by level, within the fair value hierarchy, financial assets and liabilities measured at fair value on a recurring basis: Fair Value Measurements - Assets (Liabilities) Carrying Value Level 1 Level 2 Level 3 (in thousands) Assets (liabilities) as of April 2, 2017: Trading securities held in a “rabbi trust” (1) $ 6,538 $ 6,538 $ $ $ 6,538 $ 6,538 $ $ Assets (liabilities) as of July 3, 2016: Trading securities held in a “rabbi trust” (1) $ 4,852 $ 4,852 $ - $ - $ 4,852 $ 4,852 $ - $ - (1) The Company has established a Non-qualified Deferred Compensation Plan for certain members of senior management. Deferred compensation plan assets are invested in mutual funds held in a “rabbi trust” which is restricted for payment to participants of the NQDC Plan. Trading securities held in a rabbi trust are measured using quoted market prices at the reporting date and are included in the “Other assets” line item, with the corresponding liability included in the “Other liabilities” line item in the consolidated balance sheets. 11 Table of Contents Note 11 – Income Taxes At the end of each interim reporting period, the Company estimates its effective income tax rate expected to be applicable for the full year. This estimate is used in providing for income taxes on a year-to-date basis and may change in subsequent interim periods. The Company's effective tax rate from operations for the three months and nine months ended April 2, 2017was 34.7% and 31.9% respectively, compared to 37.6% and 31.7% inthe same respective periodsof the prior year. The effective rates for fiscal 2017 differed from the U.S. federal statutory rate of 35% due to various permanent differences and tax credits, including excess tax benefits on stock based compensation as a result of the Company's early adoption of ASU 2016-09 (seeNote 1), domestic production deductions and research and development credits, partially offset by state income taxes.The effective rate for fiscal 2016 differed from the U.S. federal statutory rate of 35% primarily due to the domestic production deduction and various tax credits such as employment credits and research and development credits that were renewed by U.S. Congress in December 2015, as well as the impact of the Company's reduced effective foreign tax rate in the UK resulting from the sale of iFlorist in October 2015, partially offset by state income taxes. The Company files income tax returns in the U.S. federal jurisdiction, various state jurisdictions, and various foreign countries. The Company concluded its U.S. federal examination for fiscal 2014, however, fiscal years 2015 and 2016 remain subject to U.S. federal examination. Due to ongoing state examinations and non-conformity with the U.S. federal statute of limitations for assessment, certain states remain open from fiscal 2012. The Company commenced operations in foreign jurisdictions in 2012. The Company's foreign income tax filings are open for examination by its respective foreign tax authorities, mainly Canada and the United Kingdom. The Company's policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. At April 2, 2017 the Company has remaining unrecognized tax positions of approximately $0.4 million, including accrued interest and penalties of $0.1 million. The Company believes that none of its unrecognized tax positions will be resolved over the next twelve months. Note 12 – Business Segments The Company’s management reviews the results of the Company’s operations by the following three business segments: •1-800-Flowers.com Consumer Floral, •BloomNet Wire Service, and •Gourmet Food and Gift Baskets Segment performance is measured based on contribution margin, which includes only the direct controllable revenue and operating expenses of the segments. As such, management’s measure of profitability for these segments does not include the effect of corporate overhead (see (a) below), nor does it include depreciation and amortization, other (income) expense, net and income taxes, or stock-based compensation and certain acquisition/integration costs, both of which are included within corporate overhead. Assets and liabilities are reviewed at the consolidated level by management and not accounted for by segment. Net revenues: Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 Segment Net Revenues: 1-800-Flowers.com Consumer Floral $ 124,684 $ 113,182 $ 297,707 $ 280,956 BloomNet Wire Service 24,091 22,517 65,557 63,740 Gourmet Food & Gift Baskets 85,611 99,096 592,295 595,006 Corporate 260 262 839 817 Intercompany eliminations (931 ) (850 ) (2,301 ) (1,890 ) Total net revenues $ 233,715 $ 234,207 $ 954,097 $ 938,629 Operating Income: Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 Segment Contribution Margin: 1-800-Flowers.com Consumer Floral $ 15,863 $ 13,748 $ 37,172 $ 33,031 BloomNet Wire Service 8,245 7,747 23,713 22,017 Gourmet Food & Gift Baskets (10,776 ) (6,753 ) 84,544 88,626 Segment Contribution Margin Subtotal 13,332 14,742 145,429 143,674 Corporate (a) (21,125 ) (20,432 ) (62,616 ) (60,519 ) Depreciation and amortization 8,492 7,546 25,656 24,279 Operating income (loss) $ (16,285 ) $ (13,236 ) $ 57,157 $ 58,876 (a)Corporate expenses consist of the Company’s enterprise shared service cost centers, and include, among other items, Information Technology, Human Resources, Accounting and Finance, Legal, Executive and Customer Service Center functions, as well as Stock-Based Compensation. In order to leverage the Company’s infrastructure, these functions are operated under a centralized management platform, providing support services throughout the organization. The costs of these functions, other than those of the Customer Service Center, which are allocated directly to the above categories based upon usage, are included within corporate expenses as they are not directly allocable to a specific segment. 12 Table of Contents Note 13 – Commitments and Contingencies Litigation There are various claims, lawsuits, and pending actions against the Company and its subsidiaries incident to the operations of its businesses. It is the opinion of management, after consultation with counsel, that the ultimate resolution of such claims, lawsuits and pending actions will not have a material adverse effect on the Company's consolidated financial position, results of operations or liquidity. Note 14. Fire at the Fannie May Warehouse and Distribution Facility On November 27, 2014, a fire occurred at the Company's Maple Heights, Ohio warehouse and distribution facility. While the fire did not cause any injuries, the building was severely damaged, rendering it inoperable for the holiday season, and all Fannie May and Harry London confections in the facility were destroyed. As a result, the Company had limited supplies of its Fannie May Fine Chocolates and Harry London Chocolates products available in its retail stores as well as for its ecommerce and wholesale channels during its fiscal 2015 holiday season. While the Company implemented contingency plans to increase production for Fannie May Fine Chocolates and Harry London Chocolates products at its production facility in Canton, Ohio and to shift warehousing and distribution operations to alternate Company facilities, product availability was severely limited, impacting revenue and earnings during fiscal 2015, and lingering into fiscal 2016. The following table reflects the costs related to the fire andthe insurance recovery and associated gain as of September 27, 2015: Fire-related Insurance Recovery (in thousands) Loss on inventory $ 29,587 Other fire related costs 5,802 Total fire related costs 35,389 Less: fire related insurance recoveries (55,000 ) Fire related gain $ (19,611 ) During the three months ended September 27, 2015, the Company and its insurance carrier reached final agreement, and during the three months ended December 27, 2015, the Company received all remaining proceedsfrom its Fannie May fire claim. The agreement, in the amount of $55.0 million, provided for: (i) recovery of raw materials and work-in-process at replacement cost, and finished goods at selling price, less costs to complete the sale and normal discounts and other charges, as well as (ii) other incremental fire-related costs. The cost of inventory lost in the fire was approximately $29.6 million, while other fire-related costs amounted to approximately $5.8 million, including incremental contracted lease and cold storage fees which was incurred until the Company moved back into its leased facility. The resulting gain of $19.6 million is included in “Other (income) expense, net” in the condensed consolidated statements of operations fornine monthsended March 27, 2016. 13 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward Looking Statements This “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A) is intended to provide an understanding of our financial condition, change in financial condition, cash flow, liquidity and results of operations. The following MD&A discussion should be read in conjunction with the consolidated financial statements and notes to those statements that appear elsewhere in this Form10-Q and in the Company’s Annual Report on Form 10-K. The following discussion contains forward-looking statements that reflect the Company’s plans, estimates and beliefs. The Company’s actual results could differ materially from those discussed or referred to in the forward-looking statements. Factors that could cause or contribute to any differences include, but are not limited to, those discussed under the caption “Forward-Looking Information and Factors That May Affect Future Results” and under Part I, Item 1A, of the Company’s Annual Report on Form 10-K under the heading “Risk Factors.” Overview 1-800-FLOWERS.COM, Inc. and its subsidiaries (collectively, the “Company”) is a leading provider of gourmet food and floral gifts for all occasions. For the past 40 years, 1-800-FLOWERS® (1-800-356-9377 or www.1800flowers.com) has been helping deliver smiles for our customers with gifts for every occasion, including fresh flowers and the finest selection of plants, gift baskets, gourmet foods, confections, candles, balloons and plush stuffed animals. As always, our 100% Smile Guarantee® backs every gift. The Company’s Celebrations® suite of services including Celebrations Passport® Free Shipping program, Celebrations Rewards® and Celebrations RemindersSM, are all designed to engage with customers and deepen relationships as a one-stop destination for all celebratory and gifting occasions. In 2016, 1-800-Flowers.com was awarded a Silver Stevie “e-Commerce Customer Service” Award, recognizing the Company’s innovative use of online technologies and social media to service the needs of customers. In addition, 1-800-FLOWERS.COM, Inc. was recognized as one of Internet Retailer’s Top 300 B2B e-commerce companies and was also recently named in Internet Retailer’s 2016 Top Mobile 500 as one of the world’s leading mobile commerce sites. The Company was included in Internet Retailer’s 2015 Top 500 for fast growing e-commerce companies. In 2015, 1-800-FLOWERS.COM was named a winner of the “Best Companies to Work for in New York State” award by The New York Society for Human Resource Management (NYS-SHRM). The Company’s BloomNet® international floral wire service (www.mybloomnet.net) provides a broad range of quality products and value-added services designed to help professional florists grow their businesses profitably. The 1-800-FLOWERS.COM, Inc. “Gift Shop” also includes gourmet gifts such as premium, gift-quality fruits and other gourmet items from Harry & David® (1-877-322-1200 or www.harryanddavid.com), popcorn and specialty treats from The Popcorn Factory® (1-800-541-2676 or www.thepopcornfactory.com); cookies and baked gifts from Cheryl’s® (1-800-443-8124 or www.cheryls.com); premium chocolates and confections from Fannie May® (www.fanniemay.com and www.harrylondon.com); gift baskets and towers from 1-800- Baskets.com® (www.1800baskets.com); premium English muffins and other breakfast treats from Wolferman’s® (1-800-999-1910 or www.wolfermans.com); carved fresh fruit arrangements from FruitBouquets.com (www.fruitbouquets.com); and top quality steaks and chops from Stock Yards® (www.stockyards.com). On March 15, 2017, the Companyand FerreroInternational S.A. entered into a Stock Purchase Agreement pursuant to which Ferrero will purchase from the Company all of the outstanding equityof Fannie May Confections Brands, Inc., including its subsidiaries, Fannie May Confections, Inc. and Harry London Candies, Inc. The aggregate consideration payable to the Company in exchange for all of the outstanding equity of Fannie May is $115.0 million in cash (subject to adjustment for seasonal working capital).The closing of the Acquisition is expected tobe onMay 30, 2017 (see Note 4). Shares in 1-800-FLOWERS.COM, Inc. are traded on the NASDAQ Global Select Market, ticker symbol: FLWS. 14 Table of Contents CategoryInformation The following table presents the net revenues, gross profit and category contribution margin from each of the Company’s business segments, as well as consolidated EBITDA and Adjusted EBITDA and adjusted net income. (Due to certain one-time items, the following Non-GAAP reconciliation tables have been included within MD&A. In order to present comparable information, certain financial information for the nine months ended March 27, 2016,is also being presented on a pro-forma basis.) Three Months Ended April 2, 2017 March 27, 2016 % Change Net revenues: 1-800-Flowers.com Consumer Floral $ 124,684 $ 113,182 10.2 % BloomNet Wire Service 24,091 22,517 7.0 % Gourmet Food & Gift Baskets 85,611 99,096 -13.6 % Corporate 260 262 -0.8 % Intercompany eliminations (931 ) (850 ) -9.5 % Total net revenues $ 233,715 $ 234,207 -0.2 % Gross profit: 1-800-Flowers.com Consumer Floral $ 50,584 $ 45,974 10.0 % 40.6 % 40.6 % BloomNet Wire Service 12,915 12,390 4.2 % 53.6 % 55.0 % Gourmet Food & Gift Baskets 29,780 38,043 -21.7 % 34.8 % 38.4 % Corporate (a) 302 314 -3.8 % 116.2 % 119.8 % Total gross profit $ 93,581 $ 96,721 -3.2 % 40.0 % 41.3 % EBITDA, excluding stock-based compensation Category Contribution Margin: 1-800-Flowers.com Consumer Floral $ 15,863 $ 13,748 15.4 % BloomNet Wire Service 8,245 7,747 6.4 % Gourmet Food & Gift Baskets (10,776 ) (6,753 ) -59.6 % Category Contribution Margin Subtotal 13,332 14,742 -9.6 % Corporate (a) (21,125 ) (20,432 ) -3.4 % EBITDA $ (7,793 ) $ (5,690 ) -37.0 % Add: Stock-based compensation 1,286 1,650 22.1 % EBITDA, excluding stock-based compensation $ (6,507 ) $ (4,040 ) -61.1 % 15 Table of Contents Nine Months Ended April 2, 2017 March 27, 2016 % Change Net revenues: 1-800-Flowers.com Consumer Floral $ 297,707 $ 280,956 6.0 % BloomNet Wire Service 65,557 63,740 2.9 % Gourmet Food & Gift Baskets 592,295 595,006 -0.5 % Corporate 839 817 2.7 % Intercompany eliminations (2,301 ) (1,890 ) -21.7 % Total net revenues $ 954,097 $ 938,629 1.6 % Gross profit: 1-800-Flowers.com Consumer Floral $ 121,383 $ 112,961 7.5 % 40.8 % 40.2 % BloomNet Wire Service 37,019 35,360 4.7 % 56.5 % 55.5 % Gourmet Food & Gift Baskets 262,716 267,650 -1.8 % 44.4 % 45.0 % Corporate (a) 844 842 0.2 % 100.6 % 103.1 % Total gross profit $ 421,962 $ 416,813 1.2 % 44.2 % 44.4 % Nine Months Ended EBITDA, excluding stock-based compensation April 2, 2017 Reported March 27, 2016 Harry & David Integration Costs As Adjusted March 27, 2016 As Adjusted % Change Category Contribution Margin: 1-800-Flowers.com Consumer Floral $ 37,172 $ 33,031 $ - $ 33,031 12.5 % BloomNet Wire Service 23,713 22,017 - $ 22,017 7.7 % Gourmet Food & Gift Baskets 84,544 88,626 - 88,626 -4.6 % Category Contribution Margin Subtotal 145,429 143,674 - 143,674 1.2 % Corporate (a) (62,616 ) (60,519 ) 828 (59,691 ) -4.9 % EBITDA $ 82,813 $ 83,155 $ 828 $ 83,983 -1.4 % Add: Stock-based compensation 4,784 4,831 - $ 4,831 1.0 % EBITDA, excluding stock-based compensation $ 87,597 $ 87,986 $ 828 $ 88,814 -1.4 % 16 Table of Contents Reconciliation of GAAP net income (loss) to Adjusted income (loss)attributable to 1-800-FLOWERS.COM, Inc.: Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 GAAP net income (loss) $ (11,130 ) $ (9,126 ) $ 36,028 $ 46,922 Less: Net income (loss) attributable to noncontrolling interest - - - (1,007 ) Income (loss) attributable to 1-800-FLOWERS.COM, Inc. (11,130 ) (9,126 ) 36,028 47,929 Adjustments to reconcile income (loss) attributable to 1-800-FLOWERS.COM, Inc. to adjusted income (loss) attributable to 1-800-FLOWERS.COM, Inc. Deduct: Gain from insurance recovery on warehouse fire 19,611 Add back: Loss on sale/impairment of iFlorist 2,121 Add back: Impairment of foreign equity method investment 1,728 Add back: Harry & David integration costs 828 Add back: income tax expense effect of adjustments 5,353 Adjusted income (loss) attributable to 1-800-FLOWERS.COM, Inc. $ (11,130 ) $ (9,126 ) $ 36,028 $ 38,348 GAAP income (loss) per common share attributable to 1-800-FLOWERS.COM, Inc. Basic $ (0.17 ) $ (0.14 ) $ 0.55 $ 0.74 Diluted $ (0.17 ) $ (0.14 ) $ 0.53 $ 0.71 Adjusted income (loss) per common share attributable to 1-800-FLOWERS.COM, Inc. Basic $ (0.17 ) $ (0.14 ) $ 0.55 $ 0.59 Diluted $ (0.17 ) $ (0.14 ) $ 0.53 $ 0.57 Weighted average shares used in the calculation of GAAP income (loss) and Adjusted income (loss) per common share attributable to 1-800-FLOWERS.COM, Inc. Basic 65,199 64,687 65,169 64,724 Diluted 65,199 64,687 67,747 67,053 17 Table of Contents Reconciliation of GAAP income (loss) attributable to 1-800-Flowers.com, Inc. to Adjusted EBITDA, excluding stock-based compensation (b): Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 April 2, 2017 March 27, 2016 Income (loss) attributable to 1-800-FLOWERS.COM, Inc. $ (11,130 ) $ (9,126 ) $ 36,028 $ 47,929 Add: Interest expense, net 770 1,384 4,226 5,903 Depreciation and amortization 8,492 7,546 25,656 24,279 Income tax expense 16,903 21,813 Loss on sale/impairment of iFlorist 2,121 Impairment of foreign equity method investment 1,728 Less: Net loss attributable to noncontrolling interest 1,007 Income tax benefit 5,925 5,494 Gain from insurance recovery on warehouse fire 19,611 EBITDA (7,793 ) (5,690 ) 82,813 83,155 Add: Integration costs 828 Adjusted EBITDA (7,793 ) (5,690 ) 82,813 83,983 Add: Stock-based compensation 1,286 1,650 4,784 4,831 Adjusted EBITDA, excluding stock-based compensation $ (6,507 ) $ (4,040 ) $ 87,597 $ 88,814 (a) Corporate expenses consist of the Company’s enterprise shared service cost centers, and include, among other items, Information Technology, Human Resources, Accounting and Finance, Legal, Executive and Customer Service Center functions, as well as Stock-Based Compensation. In order to leverage the Company’s infrastructure, these functions are operated under a centralized management platform, providing support services throughout the organization. The costs of these functions, other than those of the Customer Service Center, which are allocated directly to the above categories based upon usage, are included within corporate expenses as they are not directly allocable to a specific segment. (b) Performance is measured based on segment contribution margin or segment Adjusted EBITDA, reflecting only the direct controllable revenue and operating expenses of the segments. As such, management’s measure of profitability for these segments does not include the effect of corporate overhead, described above, depreciation and amortization, other income (net), nor does it include one-time charges or gains. Management utilizes EBITDA, and adjusted financial information, as a performance measurement tool because it considers such information a meaningful supplemental measure of its performance and believes it is frequently used by the investment community in the evaluation of companies with comparable market capitalization. The Company also uses EBITDA and adjusted financial information as one of the factors used to determine the total amount of bonuses available to be awarded to executive officers and other employees. The Company’s credit agreement uses EBITDA and adjusted financial information to measure compliance with covenants such as interest coverage and debt incurrence. EBITDA and adjusted financial information is also used by the Company to evaluate and price potential acquisition candidates. EBITDA and adjusted financial information have limitations as an analytical tool, and should not be considered in isolation or as a substitute for analysis of the Company's results as reported under GAAP. Some of these limitations are: (a) EBITDA does not reflect changes in, or cash requirements for, the Company's working capital needs; (b) EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on the Company's debts; and (c) although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future, and EBITDA does not reflect any cash requirements for such capital expenditures. Because of these limitations, EBITDA should only be used on a supplemental basis combined with GAAP results when evaluating the Company's performance. 18 Table of Contents Results of Operations Net Revenues Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Net revenues: E-Commerce $ 177,729 $ 179,413 -0.9 % $ 705,407 $ 696,371 1.3 % Other 55,986 54,794 2.2 % 248,690 242,258 2.7 % Total net revenues $ 233,715 $ 234,207 -0.2 % $ 954,097 $ 938,629 1.6 % Net revenues consist primarily of the selling price of the merchandise, service or outbound shipping charges, less discounts, returns and credits. Net revenues during the three months ended April 2, 2017 were consistent withthe same period of the prior year. This reflects lower year-over-year revenues in the Company's Gourmet Food& Gift Baskets segment, primarily due to the impact of the Easter holiday shifting into the Company's fiscal fourth quarter of Fiscal 2017, compared toFiscal 2016,when Easter was in the Company's fiscal third quarter. The unfavorable revenues within the Gourmet Food& Gift Baskets segmentwere largelyoffset by strong revenue growth in the Company's Consumer Floral and BloomNet segments,driven by "everyday" gifting and leveraging the benefit of the favorable placement of the Valentine's Day holiday. Net revenues increased 1.6% during the nine months ended April 2, 2017, compared to the same period of the prior year,as a result ofgrowth within the Company's Consumer Floral and BloomNet segments, due to "everyday" gifting and the favorable placement of the Valentine's Day holiday, partiallyoffset by lower revenue within the Company's Gourmet Food and Gift Baskets segment due to the impact of the Easter holiday shift, in addition toa reductionin the number ofHarry & David seasonalkiosks and pop-up locationsand the closure of several underperformingretail stores. The revenue impact of the shift of the Easter holiday onthe threeand nine months ended April 2, 2017, in comparison to the same periods of the prior year, is approximately $13.0 million. E-commerce revenues (combined online and telephonic) decreased by 0.9% during the three months ended April 2, 2017, compared to the same period of the prior year, as a result of lower year-over-year revenues in the Company's Gourmet Food and Gift Baskets segment, primarily due to the impact of the Easter holiday shifting into the Company's fiscal fourth quarter of Fiscal 2017, compared to Fiscal 2016, when Easter was in the Company's fiscal third quarter. This impact was largely offset by strong revenue growth in the Company's Consumer Floral segment, primarily attributable to the favorable placement of the Valentine's Day holiday. E-commerce revenues increased 1.3%, during the nine months ended April 2, 2017, compared to the same period of the prior year, as a result of growth in the Company's Consumer Floral segment, primarily attributable to increases in "everyday" volume, as well as the favorable placement of the Valentine's Day holiday.Growth within theConsumer Floral segmentwas partially offset by lower revenues within the Gourmet Food& Gift Baskets segment, primarily due to the impact of the Easter holiday shifting into the Company's fiscal fourth quarter this year. During the three months ended April 2, 2017, the Company fulfilled approximately 2,703,000 orders through its e-commerce sales channels (online and telephonic sales) at an average value of $65.75, compared to approximately 2,860,000 orders at an average order value of $62.74 during the same period of the prior year. During the nine months ended April 2, 2017, the Company fulfilled approximately 9,395,000 orders through its e-commerce sales channels (online and telephonic sales) at an average order value of $75.08, compared toapproximately 9,550,000 orders at an average value of $72.92 during the same period of the prior year. Other revenues are comprised of the Company's BloomNet Wire Service segment, as well as the wholesale and retail channels of its 1-800-Flowers.com Consumer Floral and Gourmet Food and Gift Baskets segments. Other revenues increased by 2.2% and 2.7% during the three and nine months ended April 2, 2017, respectively, compared to the same periods of the prior year, as a result of wholesale growth within the Gourmet Food and Gift Baskets segment and membership and ancillary service increases within the Bloomnet segment, partially offset by the timing of the Easter holiday anda reduction in the number ofHarry & David seasonalkiosks and pop-up locationsand the closure of several underperformingretail stores. The 1-800-Flowers.com Consumer Floral segment includes the operations of the 1-800-Flowers.com brand, which derives revenue from the sale of consumer floral products through its e-commerce sales channels (telephonic and online sales), retail stores, and royalties from its franchise operations, as well as iFlorist, a UK based e-commerce retailer of floral products (through the date of its disposition in October 2015).Net revenues increased 10.2% and 6.0%, during the three and nine months ended April 2, 2017, in comparison to the same periods of the prior year, primarily as a result higher order volumedriven by the Company's ability to leverage theTuesday date placement of Valentine's Day, in comparison to the prior yearwhen Valentine's Day fell on a Sunday, as well asenhanced merchandise assortments, including the Flirty Feline® floral arrangement, and efforts to increase its "everyday" business, including birthdays, anniversaries, sympathy and "just because," partially offset by the timing of the Easter holiday, which shiftedapproximately $2.5 millionof revenue into the fourth quarter of Fiscal 2017. The BloomNet Wire Service segment includes revenues from membership fees as well as other product and service offerings to florists. Net revenues increased 7.0% and 2.9%during the three and nine months ended April 2, 2017, respectively,compared to the same periods of the prior year, primarilydue toincreased order volumes, partly due to the favorable Valentine's Day placement, and an expanded offering of digital marketing and advertising programs. Growth during the nine months ended April 2, 2017 was partially offset by a decline in wholesale products, due to unfavorable Christmas holiday volume. The Gourmet Food & Gift Baskets segment includes the operations of Harry & David, Wolferman's, Stockyards, Cheryl's, Fannie May, Harry London, The Popcorn Factory and 1-800-Baskets/DesignPac. Revenue is derived from the sale of gourmet fruits, cookies, baked gifts, premium chocolates and confections, gourmet popcorn, gift baskets, and prime steaks and chops through the Company's e-commerce sales channels (telephonic and online sales) and company-owned and operated retail stores under the Harry & David, Cheryl's and Fannie May brand names, as well as wholesale operations. Net revenues decreased 13.6% and 0.5% during the three and nine months ended April 2, 2017, compared to the same period of the prior year,as a result of the timing of the Easter holiday, which shifted approximately $10.5 million of revenue into the fourth quarter of Fiscal 2017, as well as the timing of some Harry & David revenues related to the brand's Fruit of the Month Club shipments and a reduction in the number ofHarry & David seasonalkiosks and pop-up locationsand the closure of several underperformingretail stores, partially offset by e-commerce revenue growth across most brands, as well as higher wholesale volumes within the Fannie May, Harry & David and DesignPac brands. 19 Table of Contents Gross Profit Three Months Ended Nine Months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Gross profit $ 93,581 $ 96,721 -3.2 % $ 421,962 $ 416,813 1.2 % Gross margin % 40.0 % 41.3 % 44.2 % 44.4 % Gross profit consists of net revenues less cost of revenues, which is comprised primarily of florist fulfillment costs (fees paid directly to florists), the cost of floral and non-floral merchandise sold from inventory or through third parties, and associated costs including inbound and outbound shipping charges. Additionally, cost of revenues include labor and facility costs related to direct-to-consumer and wholesale production operations. Gross profit decreased 3.2% during the three months ended April 2, 2017, compared to the same period of the prior year, as a result of the aforementioned revenue decline and a 130 basis point decrease in gross margin percentage, both the result of the later Easter, which shifted higher margin e-commerce and retail revenues into the fourth quarter of Fiscal 2017, in comparison toFiscal 2016when Easter fell in the third quarter. Gross profit increased 1.2% during the nine months ended April 2, 2017, compared to the same period of the prior year, as a result of the aforementioned revenue growth within the Consumer Floral and BloomNet segments, partially offset by a 20 basis point decline in gross margin percentage attributable to the Gourmet Food & Gift Baskets segment. The 1-800-Flowers.com Consumer Floral segment gross profit increased by 10.0% and 7.5%,respectively, during the three and nine months ended April 2, 2017, in comparison to the same periods of the prior year, due to the revenue growth noted above. Gross margin percentageof 40.6%for the three months ended April 2, 2017 wasconsistent with the same period of the prior year, but increased60 basis points to 40.8%, during the nine months ended April 2, 2017, as a result of improved product sourcing andreductions in shipping costs, due to improvements in ground transportation coverage. The BloomNet Wire Service segment gross profit during the three and nine months ended April 2, 2017 increased by 4.2% and 4.7%, respectively, in comparisonto the same periods of the prior year, due to the revenue increase referred to above. During the three months and nine months ended April 2, 2017, gross margin percentage was 53.6% and 56.5%, respectively, representing a decrease of 140 basis points, and an increase of 100 basis points, during the same periods of the prior year, as a result of product mix. The Gourmet Food & Gift Baskets segment gross profit decreased 21.7% and 1.8%, while gross margin percentage declined 360 and 60 basis points,during the three and nine months ended April 2, 2017, compared to the same periods of the prior year, as a result of the aforementioned shift of the Easter Holiday, while gross margin percentage was also impacted by channel and product mix, and a decline in manufacturing productivity. Marketing and Sales Expense Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Marketing and sales $ 70,158 $ 71,502 -1.9 % $ 245,112 $ 243,567 0.6 % Percentage of net revenues 30.0 % 30.5 % 25.7 % 25.9 % Marketing and sales expense consists primarily of advertising and promotional expenditures, catalog costs, online portal and search costs, retail store and fulfillment operations (other than costs included in cost of revenues) and customer service center expenses, as well as the operating expenses of the Company's departments engaged in marketing, selling and merchandising activities. Marketing and sales expenses decreased 1.9% during the three months ended April 2, 2017, primarily due to the shift of advertising and variable costs associated with the Easter sellingseason which movedinto the Company's fiscal fourth quarter of Fiscal 2017, compared toFiscal 2016,when Easter was in the Company's fiscal third quarter. As a percentage of net revenues, marketing and sales expenses decreased 50 and 20 basis points, to 30.0% and 25.7%, during the three and nine months ended April 2, 2017, respectively, compared to the same periods of the prior year,as a result ofa decrease in labor costs due to a reduction in performance based bonuses, as well asreductions in labor and facility costs associated with the year-over-year decreasein the number ofHarry & David seasonalkiosks and pop-up locations,and the closure of several underperformingretail stores. 20 Table of Contents Technology and Development Expense Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Technology and development $ 10,254 $ 9,903 3.5 % $ 29,591 $ 29,059 1.8 % Percentage of net revenues 4.4 % 4.2 % 3.1 % 3.1 % Technology and development expense consists primarily of payroll and operating expenses of the Company's information technology group, costs associated with its websites, including hosting, design, content development and maintenance and support costs related to the Company's order entry, customer service, fulfillment and database systems. Technology and development expenses, during the three and nine months ended April 2, 2017, increased 3.5% and 1.8%, respectively, compared to thesame periods of the prior year, primarilydue toincreased license and maintenance costs related to system monitoring and security, and platform improvements, partially offset bylower labor costs, due to reduced headcount and a reduction in performance based bonuses. General and Administrative Expense Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) General and administrative $ 20,962 $ 21,006 -0.2 % $ 64,446 $ 61,032 5.6 % Percentage of net revenues 9.0 % 9.0 % 6.8 % 6.5 % General and administrative expense consists of payroll and other expenses in support of the Company's executive, finance and accounting, legal, human resources and other administrative functions, as well as professional fees and other general corporate expenses. General and administrative expense,during the threemonths ended April 2, 2017, was consistent with the same period of the prior year,butincreased 5.6%, during the nine months ended April 2, 2017, compared to the same period of the prior year, primarily as a result of increased health insurance costs, and an increase in headcount, partially offset by lower labor costs as a result of decreases in performance based bonuses, as well as one-time Harry and David integration costs incurred during the prior year. Depreciation and Amortization Expense Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Depreciation and amortization $ 8,492 $ 7,546 12.5 % $ 25,656 $ 24,279 5.7 % Percentage of net revenues 3.6 3.2 % 2.7 % 2.6 % Depreciation and amortization expense for the three and nine months ended April 2, 2017 increased12.5% and 5.7%, respectively, in comparison tothe same periods of the prior year, as a result of recent increases in capital expenditures, primarily in support of the Company's technology infrastructure. 21 Table of Contents Interest Expense, net Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Interest expense, net $ 1,191 $ 1,239 -3.9 % $ 4,796 $ 5,292 -9.4 % Interest expense, net consists primarily of interest expense and amortization of deferred financing costs attributable to the Company's credit facility (see Note 8), net of income earned on the Company's available cash balances. Interest expense, net decreased 3.9% and 9.4% during the three and nine months ended April 2, 2017, respectively in comparison tothe same periods of the prior year, due to the reduction in the outstanding Term Debt due to principal payments during the year, partially offset bya $0.3 million write-off of deferred financing costs as a result of amending theCompany's credit facility in December 2016, and an overall increase in interest rates. Other (income) expense, net Three Months Ended Nine months Ended April 2, 2017 March 27, 2016 % Change April 2, 2017 March 27, 2016 % Change (dollars in thousands) Other (income) expense, net $ (421 ) $ 145 -390.3 % $ (570 ) $ (15,151 ) -96.2 % Other (income) expense, net for the three months ended April 2, 2017 and March 27, 2016 consists primarily ofincome and losses resulting fromchanges in thevalue of the Company's Non-Qualified Deferred Compensation Plan investments. Other (income) expense, net for the nine months ended April 2, 2017 consists primarily ofincome from the increase in thevalue of the Company's Non-Qualified Deferred Compensation Plan investments, partiallyoffset by a decrease in the Company's equity interest in Flores Online, while Other (income) expense, net for the nine months ended September 27, 2015 consists primarily of a $19.6 million gain on insurance recoveries related to the Fannie May warehouse fire, offset by a $2.1million impairment related to the sale ofiFlorist (see Note 4), a $1.7 million impairment of the Company's investment in Flores Online (see Note 7), and a decline in the value of Non-Qualified Deferred Compensation Plan investments. Income Taxes The Company recorded income tax benefit of $5.9 million, and income tax expense of $16.9 million, respectively, during the three and nine months ended April 2, 2017, compared to anincome tax benefit of $5.5 million and income tax expense of $21.8 million, respectively during the three and nine months ended March 27, 2016. The Company's effective tax rate from operations for the three months and nine months ended April 2, 2017 was 34.7% and 31.9% respectively, compared to 37.6% and 31.7% in the same respective periods of the prior year. The effective rates for fiscal 2017 differed from the U.S. federal statutory rate of 35% due to various permanent differences and tax credits, including excess tax benefits on stock based compensation as a result of the Company's early adoption of ASU 2016-09 (see Note 1), domestic production deductions and research and development credits, partially offset by state income taxes. The effective rate for fiscal 2016 differed from the U.S. federal statutory rate of 35% primarily due to the domestic production deduction and various tax credits such as employment credits and research and development credits that were renewed by U.S. Congress in December 2015, as well as the impact of the Company's reduced effective foreign tax rate in the UK resulting from the sale of iFlorist in October 2015, partially offset by state income taxes.At April 2, 2017 the Company has remaining unrecognized tax positions of approximately $0.4 million, including accrued interest and penalties of $0.1 million. The Company believes that none of its unrecognized tax positions will be resolved over the next twelve months. Liquidity and Capital Resources Cash Flows At April 2, 2017, the Company had working capital of $133.0 million, including cash and cash equivalents of $56.8million, and $87.4 million of net assets held for sale relating to the pending Fannie May transaction, compared to working capital of $45.8 million, including cash and cash equivalents of $27.8 million, at July 3, 2016. Net cash provided byoperating activities of $61.2million for the nine months ended April 2, 2017, was primarily attributable to the Company's net income during the period, adjusted by non-cash charges for depreciation/amortization and stock based compensation, partially offset byseasonal changes in working capital, including an increase in trade receivables and prepaids, partially offset by an increase in accounts payable and accrued expenses. Net cash used in investing activities of $18.8million for the nine months ended April 2, 2017, was primarily attributable to capital expenditures related to the Company's technology infrastructure and Gourmet Foods & Gift Baskets production equipment. Net cash used infinancing activities of $13.5million for the nine months ended April 2, 2017 was primarily due tonet Term Loan repaymentsof $4.0 million, the acquisition of $8.3million of treasury stock and $1.5mm ofadditional debt issuance costs relatedto the 2016 Amended Credit Agreement (see Note 8). All borrowings under the Company's revolving credit facility wererepaid by the end of the fiscal second quarter. 22 Table of Contents Credit Facility See Note 8 - Debtfor details regarding the 2016 Amended Credit Agreement. Despite the current challenging economic environment, the Company believes that cash flows from operations along with available borrowings from its 2016 Amended Credit Agreement will be a sufficient source of liquidity. Due to the seasonal nature of the Company's business, and its continued expansion into non-floral products, the Thanksgiving through Christmas holiday season, which falls within the Company's second fiscal quarter, is expected to generate nearly 50% of the Company's annual revenues, and all of its earnings. As a result, the Company generates significant cash from operations during its second quarter, and then utilizes that cash for operating needs during its fiscal third and fourth quarters. During the fourth quarter ofFiscal 2017,the Company expects to close onthe sale of its Fannie May transaction (see Note4 - Dispositions for details regarding the pending sale of Fannie May). The terms of the Company's 2016 Credit Facility provide for the reinvestment of such sale proceeds within a 24 month period following closing. Until such time, or until the Company reinvests such proceeds, the proceeds from the sale will be used for working capital needs, reducing the amount that the Company expects to borrow against its Revolver to fund pre-holiday manufacturing and inventory purchases duringits first and second quarter of fiscal 2018. Borrowings under the Revolver typically peak in November, at which time cash generated from operations during the Christmas holiday shopping seasonis expected to enable the Company to repay any working capital borrowings prior to the end of December. Stock Repurchase Program The Company has a stock repurchase plan through which purchases can be made from time to time in the open market and through privately negotiated transactions, subject to general market conditions. The repurchase program is financed utilizing available cash. In October 2016, the Company’s Board of Directors authorized an increase to its stock repurchase plan of up to $25 million. As of April 2, 2017, $19.7million remained authorized under the plan. Contractual Obligations There have been no material changes outside the ordinary course of business related to the Company’s contractual obligations as discussed in the Annual Report on Form 10-K for the year ended July 3, 2016. Critical Accounting Policies and Estimates As disclosed in the Company’s Annual Report on Form 10-K for the fiscal year ended July 3, 2016, the discussion and analysis of the Company’s financial condition and results of operations are based upon the consolidated financial statements of 1-800-FLOWERS.COM, Inc., which have been prepared in conformity with U.S. generally accepted accounting principles. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. Management bases its estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances, and management evaluates its estimates and assumptions on an ongoing basis. Actual results may differ from these estimates under different assumptions or conditions. The Company’s most critical accounting policies relate to revenue recognition, accounts receivable, inventory, goodwill, other intangible assets and long-lived assets and income taxes. There have been no significant changes to the assumptions and estimates related to the Company’s critical accounting policies, since July 3, 2016. Recent Accounting Pronouncements In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers.” This amended guidance will enhance the comparability of revenue recognition practices and will be applied to all contracts with customers. Expanded disclosures related to the nature, amount, timing, and uncertainty of revenue that is recognized are requirements under the amended guidance. This guidance will be effective for the Company’s fiscal year ending June 30, 2019 and may be applied retrospectively. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In April 2015, the FASB issued ASU No. 2015-03, “Simplifying the Presentation of Debt Issuance Costs,” which amends ASC 835-30, “Interest – Imputation of Interest.” In order to simplify the presentation of debt issuance costs, ASU No. 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the debt liability, and not recorded as a separate asset. The Company adopted this standard effective July 4, 2016 and applied it retrospectively to all periods presented. The impact of the adoption of the new guidance was to reclassify $3.6 million of deferred financing costs previously included within “Other Assets” to “Long-term debt” in the consolidated balance sheets as of July 3, 2016. In July 2015, the FASB issued ASU No. 2015-11, “Inventory (Topic 330).” The pronouncement was issued to simplify the measurement of inventory and changes the measurement from lower of cost or market to lower of cost and net realizable value. ASU 2015-11 is effective for the Company’s fiscal year ending July 1, 2018. The adoption of ASU 2015-11 is not expected to have a significant impact on the Company’s consolidated financial position or results of operations. 23 Table of Contents In January 2016, the FASB issued ASU No. 2016-01, "Financial Instruments – Overall: Recognition and Measurement of Financial Assets and Financial Liabilities." The pronouncement requires equity investments (except those accounted for under the equity method of accounting, or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income, requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes, requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset, and eliminates the requirement for public business entities to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. These changes become effective for the Company's fiscal year ending June 30, 2019. The adoption is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, “Leases (Topic 842).” Under this guidance, an entity is required to recognize right-of-use assets and lease liabilities on its balance sheet and disclose key information about leasing arrangements. This guidance offers specific accounting guidance for a lessee, a lessor and sale and leaseback transactions. Lessees and lessors are required to disclose qualitative and quantitative information about leasing arrangements to enable a user of the financial statements to assess the amount, timing and uncertainty of cash flows arising from leases. This guidance is effective for the Company’s fiscal year ending June 28, 2020. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In March 2016, the FASB issued ASU No. 2016-09, “Improvements to Employee Share-Based Payment Accounting.” ASU No. 2016-09 affects all entities that issue share-based payment awards to their employees. ASU No. 2016-09 simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. The Company has elected to early adopt the amendments in ASU 2016-09, beginning in the second quarter of fiscal year 2017. As a result, stock-based compensation excess tax benefits are reflected in the Consolidated Statements of Income as a component of the provision for income taxes, whereas they were previously recognized in equity. This change resulted in the recognition of excess tax benefits against income tax expenses, rather than additional paid-in capital, of $0.1 million and $0.9millionfor the three and nine months ended April 2, 2017. There wasnoimpact on earnings per share sinceapproximately 700,000 tax benefit shares for thenine months ended April 2, 2017, previously associated with the APIC pool calculation, are no longer considered in the diluted share computation. Additionally, our Consolidated Statements of Cash Flows now present excess tax benefits as an operating activity. This change has been applied prospectively in accordance with the ASU and prior periods have not been adjusted. Further, the Company has elected to account for forfeitures as they occur, rather than estimate expected forfeitures. The cumulative effect of this change, which was recorded as compensation expensein fiscal 2017, was not material to the financial statements. In addition, this ASU allows entities to withhold an amount up to an employees’ maximum individual statutory tax rate in the relevant jurisdiction, up from the minimum statutory requirement, without resulting in liability classification of the award. We adopted this change on a modified retrospective basis, with no impact to our consolidated financial statements. Finally, this ASU clarified that the cash paid by an employer when directly withholding shares for tax withholding purposes should be classified as a financing activity. This change does not have an impact on the Company’s consolidated financials as it conforms with its current practice .In June 2016, the FASB issued ASU No. 2016-13, “Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.” ASU 2016-13 introduces a new forward-looking “expected loss” approach, to estimate credit losses on most financial assets and certain other instruments, including trade receivables. The estimate of expected credit losses will require entities to incorporate considerations of historical information, current information and reasonable and supportable forecasts. This ASU also expands the disclosure requirements to enable users of financial statements to understand the entity’s assumptions, models and methods for estimating expected credit losses. ASU 2016-13 is effective for the Company’s fiscal year ending July 4, 2021, and the guidance is to be applied using the modified-retrospective approach. The Company is currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In January 2017, the FASB issued ASU No. 2017-01, "Business Combinations (Topic 805): Clarifying the Definition of a Business (ASU 2017-01)," which revises the definition of a business and provides new guidance in evaluating when a set of transferred assets and activities is a business. ASU 2017-01 is effective for the Company's fiscal year ending June 30, 2019,with early adoption permitted, and should be appliedprospectively,We do not expect the standard to have a material impact on our consolidated financial statements. In January 2017, the FASB issued ASU No. 2017-04, "Intangibles - Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment (ASU 2017-04)," which eliminates step two from the goodwill impairment test. Under ASU 2017-04, an entity should recognize an impairment charge for the amount by which the carrying amount of a reporting unit exceeds its fair value up to the amount of goodwill allocated to that reporting unit. This guidance is effective for the Company’s fiscal year ending July 4, 2021, with early adoption permitted,and should be applied prospectively.We do not expect the standard to have a material impact on our consolidated financial statements. Forward Looking Information and Factors that May Affect Future Results Our disclosure and analysis in this report contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements represent the Company’s current expectations or beliefs concerning future events and can generally be identified by the use of statements that include words such as “estimate,” “project,” “believe,” “anticipate,” “intend,” “plan,” “foresee,” “likely,” “will,” “goal,” “target” or similar words or phrases. These forward-looking statements are subject to risks, uncertainties and other factors, many of which are outside of the Company’s control that could cause actual results to differ materially from the results expressed or implied in the forward-looking statements, including: ● the Company’s ability: ○ to achieve revenue and profitability; ○ to leverage its operating platform and reduce operating expenses; ○ to manage the increased seasonality of its business; ○ to cost effectively acquire and retain customers; ○ to effectively integrate and grow acquired companies, including the recent acquisition of Harry & David; ○ to reduce working capital requirements and capital expenditures; ○ to compete against existing and new competitors; ○ to manage expenses associated with sales and marketing and necessary general and administrative and technology investments; and ○ to cost efficiently manage inventories; ● the outcome of contingencies, including legal proceedings in the normal course of business; and ● general consumer sentiment and economic conditions that may affect levels of discretionary customer purchases of the Company’s products. We cannot guarantee that any forward-looking statement will be realized, although we believe we have been prudent in our plans and assumptions. Achievement of future results is subject to risks, uncertainties and inaccurate assumptions. Should known or unknown risks or uncertainties materialize, or should underlying assumptions prove inaccurate, actual results could vary materially from past results and those anticipated, estimated or projected. Investors should bear this in mind as they consider forward-looking statements. 24 Table of Contents We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any further disclosures we make on related subjects in our Forms 10-Q, 8-K and 10-K reports to the Securities and Exchange Commission. Our Annual Report on Form 10-K filing for the fiscal year ended July 3, 2016 listed various important factors that could cause actual results to differ materially from expected and historic results. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. Readers can find them in Part I, Item 1A, of that filing under the heading “Cautionary Statements Under the Private Securities Litigation Reform Act of 1995”. We incorporate that section of that Form 10-K in this filing and investors should refer to it. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is exposed to market risk from the effect of interest rate changes. Interest Rate Risk The Company’s exposure to market risk for changes in interest rates relates primarily to the Company’s investment of available cash balances and its long-term debt. The Company generally invests its cash and cash equivalents in investment grade corporate and U.S. government securities. Due to the currently low rates of return the Company is receiving on its cash equivalents, the potential for a significant decrease in short-term interest rates is low and, therefore, a further decrease would not have a material impact on the Company’s interest income. Borrowings under the Company’s credit facility bear interest at a variable rate, plus an applicable margin, and therefore expose the Company to market risk for changes in interest rates. The effect of a 50 basis point increase in current interest rates on the Company’s interest expense would be approximately $0.2 million and $0.6million during the three and nine months ended April 2, 2017, respectively. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as of April 2, 2017. Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of April 2, 2017. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting identified in connection with the Company’s evaluation required by Rules 13a-15(d) or 15d-15(d) of the Securities Exchange Act of 1934 during the quarter ended April 2, 2017, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 25 Table of Contents PART II. – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Litigation There are various claims, lawsuits, and pending actions against the Company and its subsidiaries incident to the operations of its businesses. It is the opinion of management, after consultation with counsel, that the ultimate resolution of such claims, lawsuits and pending actions will not have a material adverse effect on the Company's consolidated financial position, results of operations or liquidity. ITEM 1A.RISK FACTORS. There were no material changes to the Company’s risk factors as discussed in Part 1, Item 1A-Risk Factors in the Company’s Annual Report on Form 10-K for the year ended July 3, 2016. 26 Table of Contents ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The Company has a stock repurchase plan through which purchases can be made from time to time in the open market and through privately negotiated transactions, subject to general market conditions. The repurchase program is financed utilizing available cash. In October 2016, the Company’s Board of Directors authorized an increase to its stock repurchase plan of up to $25 million. As of April 2, 2017, $19.7million remained authorized under the plan. The following table sets forth, for the months indicated, the Company’s purchase of common stock during the first nine months of fiscal 2017, which includes the period July 4, 2016 through April 2, 2017: Period Total Number of Shares Purchased Average Price Paid Per Share (1) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Dollar Value of Shares that May Yet Be Purchased Under the Plans or Programs (in thousands) (2) (in thousands, except average price paid per share) 07/04/16 - 07/31/16 95.0 $ 9.31 95.0 $ 11,161 08/01/16 - 08/28/16 100.0 $ 9.31 100.0 $ 10,227 08/29/16 - 10/02/16 123.6 $ 9.21 123.6 $ 9,085 10/03/16 – 10/30/16 119.3 $ 9.33 119.3 $ 23,883 10/31/16 - 11/27/16 286.9 $ 9.41 286.9 $ 21,184 11/28/16 - 01/01/17 4.1 $ 10.48 4.1 $ 21,141 01/02/17 - 01/29/17 59.5 $ 10.11 59.5 $ 20,538 01/30/17 - 02/26/17 90.3 $ 9.43 90.3 $ 19,656 02/27/17 - 04/02/17 - $ - - $ 19,656 Total 878.7 $ 9.40 878.7 (1) Average price per share excludes commissions and other transaction fees. ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. ITEM 5. OTHER INFORMATION None. 27 Table of Contents ITEM 6. EXHIBITS 2.1 Stock purchase agreement dated as of March 15, 2017, by and among 1-800-Flowers.com, Inc. andFerrero International S.A. (Current Report on Form 8-k filed with the Securities and Exchange Commision on March 20, 2017, Exhibit 2.1)** 31.1 Certification of the principal executive officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * 31.2 Certification of the principal financial officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * 32.1 Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Document 101.PRE XBRL Taxonomy Definition Presentation Document * Filed herewith. ** Incorporated by reference to exhibits or appendices previously filed with the Securities and Exchange Commission, as indicated by the reference in brackets. 28 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 1-800-FLOWERS.COM, Inc. (Registrant) Date: May 12, 2017 /s/ Christopher G. McCann Christopher G. McCann Chief Executive Officer, Director and President (Principal Executive Officer) Date: May 12, 2017 /s/ William E. Shea William E. Shea Senior Vice President, Treasurer and Chief Financial Officer (Principal Financial and Accounting Officer) 29
